                  Case: 20-13482            Doc: 259        Filed: 12/07/20          Page: 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

In re:                                                 )     Case No.: 20-13482-SAH
                                                       )     Chapter 11
RHA Stroud, Inc.,1                                     )
     Debtor.                                           )     [Jointly Administered]


                       DEBTORS’ REPLY TO OBJECTION OF THE
              FP GROUP TO DEBTOR’S MOTION FOR RULE 2004 [DOC. NO. 207]

         Debtors, RHA Stroud, Inc. d/b/a Stroud Regional Medical Center and RHA Anadarko

Inc., RHA Anadarko, Inc. a/k/a The Physicians’ Hospital in Anadarko (collectively, the

“Debtors”), file this reply (this “Reply”) to the Objection of the FP Group [Doc. No. 207] (the

“Objection”) to the Debtors’ Motion for Rule 2004 Examinations and Notice of Opportunity for

Hearing [Doc. No. 135] (the “Rule 2004 Motion”)2. In support of this Reply, the Debtors say:

         1.       Rule 2004 provides in relevant part that the Court may authorize the examination

of any entity relating “to the acts, conduct, or property or to the liabilities and financial condition

of the debtor, or to any matter which may affect the administration of the debtor’s estate.” Fed.

R. Bankr. P. 2004(b). In chapter 11 cases, the examination may extend to matters relating “to the

operation of any business and the desirability of its continuance, the source of any money or

property acquired or to be acquired by the debtor for purposes of consummating a plan and the

consideration given or offered therefor, and any other matter relevant to the case or to the

formulation of a plan.” Id. The party seeking Rule 2004 discovery has the burden to show good

cause for the examination it seeks, and relief lies within the sound discretion of the Bankruptcy

Court. In re SunEdison, Inc., 562 B.R. 243, 249 (Bankr. S.D.N.Y. 2017).


1
  The Debtors in these cases, along with the last four digits of their federal tax identification number is: RHA Stroud,
Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of business for the Debtors is 2308 Highway 66
West, Stroud, OK 74079 and 1002 East Central Blvd. Anadarko, OK 73005.
2
  Capitalized terms from the Rule 2004 Motion are incorporated by reference herein.


55613257;3
                 Case: 20-13482            Doc: 259          Filed: 12/07/20       Page: 2 of 5




         2.      The Rule 2004 Motion was filed on November 16, 2020, three weeks post-

petition. Its filing was necessitated by First Physicians’ failure to promptly and wholly comply

with its contractual obligations under its respective Service Agreements to, among other things,

provide timely access to the “business records, information, software, and systems … relating to

the furnishing or performance of the Management Services” to the Hospitals. See Management

Agreements, Section 6 (Books and Records).

         3.      Indeed, as of the filing of the Rule 2004 Motion, and in response to repeated

request for access to records, First Physicians produced documents for the first time only on

November 5, 2020, in conjunction with the filing of its Motion to Dismiss [Doc. No. 60].

         4.      Notwithstanding the purported size of the production—42,000 pages—the content

of the production was insufficient. See DeGraw Declaration. Follow-up requests were made on

November 10, 2020. No response in any form was received from First Physicians until

November 20, 2020, ten days after the follow-up request was made and, not coincidently, four

days after the filing of the Rule 2004 Motion. Notably, the response was also provided three

days after the filing of the First Physician’s Motion to Terminate Exclusivity [Doc. No. 140].

Clearly, the Debtors’ management companies’ priorities do not lie with providing the Debtors

timely access to the book of records pertaining to the Debtors’ own operations and business

information, but instead with obstructing the Debtors’ reorganization process. Moreover, the fact

that contested matters were filed subsequent to the Rule 2004 Motion, should not mean the

Debtors should be required to “start over” with discovery, as First Physician’s suggests,

particularly where First Physicians is contractually obligated to turn the information over.3



3
 The only contested matter that pre-dated the Rule 2004 Motion was First Physician’s Motion to Dismiss [Doc. No.
60]. The Debtors’ Motion to Reject [Doc. No. 130] was filed concurrently with the Rule 2004 Motion. And while
some of information sought is relevant to the Motion to Reject, it is also information germane to the liabilities and

                                                         2
55613257;3
                 Case: 20-13482            Doc: 259          Filed: 12/07/20       Page: 3 of 5




         5.      The Debtors and their professionals have reviewed the November 20, 2020

production. An itemization of documents still needed, and the cause for which each is sought, is

attached hereto and incorporated herein as Exhibit A.

         6.      First Physicians’ allegations that the 2004 Motion is a ‘Trojan Horse’ designed to

elicit seek confidential and proprietary information is unfounded. The Debtors are seeking books

and records related to the operation of the hospitals by First Physicians’ which the Debtors are

contractually entitled to under the Management Agreements and other agreements between First

Physicians and the Debtors. As detailed in Exhibit A hereto, the requested information will

assist the Debtors in, among other tasks, preparing required monthly operating reports and

proposing a plan of reorganization, and is appropriately limited to matters related to the Debtors

and administration of the bankruptcy cases. The broad scope of Rule 2004 is designed to assist

the Debtors with just such efforts. See Fed. R. Bankr. P. 2004(b); see also In re Mavashev, 559

B.R. 332, 336 (Bankr. E.D.N.Y. 2016) (Rule 2004 discovery is broader than discovery under the

Federal Rules of Civil Procedure, has fewer procedural safeguards, and can be legitimately

compared to a fishing expedition); In re Hawley Coal Mining Corp., 47 B.R. 392, 394 (Bankr.

S.D.W.Va. 1984) (Bankruptcy court did not abuse its discretion in ordering examination of

certain documents in possession of two corporations, with examination to be limited to those

transactions involving debtor-in-possession, pursuant to bankruptcy rule allowing court, on

motion of any party in interest, to order examination of any party in interest.).

         7.      The Debtors’ requests are appropriately tailored to allow the Debtors to comply

with their obligations under the Bankruptcy Code and applicable law, and fall within the wide




financial condition of the Debtors’ estates, operation of the Debtors’ business, as well as a matter which may affect
the administration of the Debtors’ estates (i.e., ongoing evaluation of First Physician’s services and charges).

                                                         3
55613257;3
               Case: 20-13482       Doc: 259         Filed: 12/07/20   Page: 4 of 5




ambit of Rule 2004. The Debtors respectfully request the Court overrule the Objection and grant

the Rule 2004 Motion.

         WHEREFORE, the Debtors respectfully request the Court enter an Order: (i) granting the

Rule 2004 Motion; (ii) overruling the Objection; and (iii) granting such other and further relief as

the Court deems just and proper.

Dated: December 7, 2020                                Respectfully Submitted,

                                                       AKERMAN LLP
                                                        By: s/ Esther McKean
                                                        Esther McKean
                                                        Florida Bar No. 028124
                                                        420 S. Orange Ave., Suite 1200
                                                        Orlando, Florida, 32801
                                                        Telephone: 407- 419-8583
                                                        Fax : 407-843-6610
                                                        esther.mckean@akerman.com
                                                        Pro Hac Vice Admitted

                                                        By: s/ David W. Parham
                                                        David W. Parham
                                                        Texas Bar No. 15459500
                                                        2001 Ross Avenue, Suite 3600
                                                        Dallas, TX 75201
                                                        Telephone: 214-720-4300
                                                        Fax : 214-981-9339
                                                        david.parham@akerman.com
                                                        Pro Hac Vice Admitted

                                                       By: s/ Catherine Kretzschmar
                                                       Catherine Kretzschmar
                                                       Florida Bar No. 85843
                                                       350 East Las Olas Blvd., Suite 1600
                                                       Ft. Lauderdale, FL 33301
                                                       Telephone: 954-486-2443
                                                       Fax : 954-847-5336
                                                       catherine.kretzschmar@akerman.com
                                                       Pro Hac Vice Admitted




                                                 4
55613257;3
               Case: 20-13482         Doc: 259        Filed: 12/07/20    Page: 5 of 5




                                                        RUBENSTEIN & PITTS, PLLC

                                                        By: s/ Michael A. Rubenstein
                                                        Michael A. Rubenstein, OBA #7806
                                                        Leif Swedlow, OBA #17710
                                                        1503 E. 19th Street
                                                        Edmond, OK 73013
                                                        Telephone: 405 -340-1900
                                                        Fax: 405-340-1001
                                                        mrubenstein@oklawpartners.com
                                                        lswedlow@oklawpartners.com

                                                        Proposed Attorneys for Debtors


                                  CERTIFICATE OF SERVICE

         This is to certify that on the Monday, December 7, 2020, a true and correct copy of

Debtors’ Reply to Objection of The FP Group to Debtor’s Motion for Rule 2004 was served

upon counsel registered with the CM/ECF system in this case and was forwarded via U.S. Mail,

first class, postage prepaid to the those parties listed on the attached matrix.

                                                        By: s/ Esther McKean
                                                         Esther McKean, Esq.




                                                  5
55613257;3
